Martin Reiss v. American Radiology Services, LLC, et al., No. 1570, Sept. Term 2017.
Opinion by Arthur, J.

MEDICAL MALPRACTICE – DEFENSE OF NON-PARTY MEDICAL
NEGLIGENCE

Maryland courts have previously recognized the defense of non-party medical negligence
in medical malpractice cases. A defendant in a medical malpractice case generally may
introduce evidence of a non-party’s medical negligence to prove: that the defendant was
not negligent or that his or her negligence did not cause the plaintiff’s injury; or that a
non-party’s negligent acts or omissions were a superseding cause of the plaintiff’s injury.

Ordinarily, a defendant cannot generate a triable issue of fact on non-party medical
negligence without suitable expert testimony, to a reasonable degree of medical
probability, that the non-party breached the applicable standard of care. In this case, the
defendants did not produce any expert testimony, to a reasonable degree of medical
probability, that certain non-party physicians breached the standard of care. The circuit
court erred in submitting the question of non-party medical negligence to the jury.

REVERSIBLE ERROR – INCLUSION OF QUESTION ON VERDICT SHEET

Under the circumstances of this case, the erroneous inclusion of question on the verdict
sheet asking whether the negligence of non-party physicians contributed to the plaintiff’s
injuries was prejudicial to the plaintiff. Even though the jury found that the defendants
were not negligent, the record revealed that the jurors were obviously confused by the
verdict sheet. This Court could not rule out the strong possibility that, in finding that the
defendants were not negligent, the jurors were improperly influenced by the unfounded
assertions that non-party physicians were negligent.
Circuit Court for Baltimore City
Case No. 24-C-16-002826

                                                                                                  REPORTED

                                                                                     IN THE COURT OF SPECIAL APPEALS

                                                                                               OF MARYLAND

                                                                                                    No. 1570

                                                                                             September Term, 2017
                                                                                   ______________________________________

                                                                                                MARTIN REISS

                                                                                                       V.

                                                                                   AMERICAN RADIOLOGY SERVICES, LLC,
                                                                                                   ET AL.
                                                                                   ______________________________________

                                                                                        Graeff,
                                                                                        Arthur,
                                                                                        Harrell, Glenn T., Jr.
                                                                                            (Senior Judge, Specially Assigned),

                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                             Opinion by Arthur, J.
                                                                                   ______________________________________

                                                                                        Filed: June 26, 2019




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                       2019-06-26 10:35-04:00




Suzanne C. Johnson, Clerk
       This case concerns the defense of non-party negligence to a claim of medical

malpractice. See generally Copsey v. Park, 453 Md. 141, 156-57 (2017) (holding that a

defendant healthcare provider could introduce evidence of a non-party’s medical

negligence to prove “that he was not negligent and that if he were negligent, the negligent

omissions of the other three subsequent treating physicians were intervening and

superseding causes of the harm to the patient”); Martinez ex rel. Fielding v. Johns

Hopkins Hosp., 212 Md. App. 634, 661-66 (2013) (holding that a defendant healthcare

provider was entitled to introduce evidence of a non-party’s medical negligence to prove

that the defendant was not negligent and that the non-party’s negligence was the sole

cause of the plaintiff’s injuries).

       This case specifically concerns whether a circuit court erred in submitting the

issue of non-party negligence to the jury when the defendants did not produce an expert

to opine, to a reasonable degree of medical probability, that a non-party healthcare

provider had breached the standard of care. We hold that the court erred in submitting

the issue of non-party negligence to the jury, because the defendants did not generate a

triable question of fact on that subject.

                                       BACKGROUND

       In August 2011 Martin Reiss was diagnosed with renal cell carcinoma and an

enlarged lymph node near the diseased kidney. Julio Davalos, M.D., a urological surgeon

from Chesapeake Urology Associates, surgically removed Mr. Reiss’s kidney, but did not

remove the enlarged lymph node, as he had originally planned to do. The evidence

suggests that Dr. Davalos opted not to remove the lymph node because of its proximity to
the inferior vena cava, “a large blood vessel responsible for transporting deoxygenated

blood from the lower extremities and abdomen back to the right atrium of the heart.”

William D. Tucker & Bracken Burns, Inferior Vena Cava, NATIONAL CENTER FOR

BIOTECHNOLOGY INFORMATION (Apr. 3, 2019), https://www.ncbi.nlm.nih.gov/books/

NBK482353/.

       After the surgery, Mr. Reiss came under the care of Russell DeLuca, M.D., an

oncologist. Dr. DeLuca assumed that the enlarged lymph node was cancerous, but he

believed that it could not be “resected” (i.e., removed) because of its proximity to the

inferior vena cava. To treat the enlarged lymph node, Dr. DeLuca prescribed Sutent, a

chemotherapy drug, in September 2011. When the node began to shrink in reaction to

Sutent, Dr. DeLuca knew that it was cancerous.

       In the course of treating Mr. Reiss, Dr. DeLuca ordered periodic CT scans of the

area near the enlarged lymph node. A few months after the surgery, on December 2,

2011, appellee Victor Bracey, M.D., a radiologist with appellee American Radiology

Services, interpreted one of those CT scans and compared it to a CT scan from September

9, 2011. Dr. Bracey noted the new scan showed no “lymphadenopathy” or disease of the

lymph node, because it measured only .8 centimeters. (It had previously measured 2.4

centimeters.) In his report, Dr. Bracey noted that the scan was “suboptimally evaluated,”

by which he meant that it was difficult to interpret the scan because of the lack of

intravenous or “IV” contrast – an injection of dye that enhances the clarity of the CT

images.

       Between 2012 and 2014, Dr. Bracey interpreted three additional CT scans of Mr.


                                             2
Reiss’s lymph node, each time noting that there was no lymphadenopathy. On each

occasion, Dr. Bracey observed that the scan was “suboptimally evaluated” because of the

lack of IV contrast.

       Appellee Sung Kee Ahn, M.D., of American Radiology interpreted one CT scan

without IV contrast on March 21, 2012. Like Dr. Bracey, Dr. Sung Kee Ahn reported no

lymphadenopathy.

       On September 9, 2015, Elizabeth Kim, M.D., a radiologist, interpreted a CT scan

without contrast. Dr. Kim’s findings alerted Dr. DeLuca that, although Dr. Bracey and

Dr. Sung Kee Ahn had not reported lymphadenopathy from 2011 through 2014, there

was an enlarged “soft tissue density” in the vicinity of the lymph node. Dr. Kim wrote

that the “soft tissue density,” which could indicate an enlarged or diseased lymph node,

was “somewhat inseparable from the inferior vena cava.” She added that the “soft tissue

density” had “increased in size” since December 2, 2011, when Dr. Bracey reviewed an

earlier CT scan.

       After Dr. Kim reported her findings in 2015, a biopsy of Mr. Reiss’s lymph node

confirmed that it was cancerous. Additional studies suggested that because of the

proximity of the enlarged node to the inferior vena cava, surgical removal of the node

was not an option.

       On May 10, 2016, Mr. Reiss filed a medical malpractice claim. As defendants, he

named: Dr. Davalos, the surgeon who removed cancerous kidney, but not the lymph

node, in 2011; Dr. Davalos’s medical practice, Chesapeake Urology; Dr. Bracey and Dr.

Sung Kee Ahn, the radiologists who reviewed the CT scans of his lymph node between


                                            3
2011 and 2014 and reported no lymphadenopathy; and American Radiology, the medical

practice that employed Dr. Bracey and Dr. Sung Kee Ahn. The premise of the complaint

was that the cancerous lymph node could (and should) have been removed in or after

2011, but that it had now become inoperable, allegedly because of the defendants’

medical negligence. In brief, Mr. Reiss alleged that Dr. Davalos breached the standard of

care by failing to remove the lymph node in 2011 and that Drs. Bracey and Sung Kee

Ahn breached the standard of care by failing to alert Dr. DeLuca to the alleged growth of

the diseased lymph node when it could still be safely removed.

       Before trial, Mr. Reiss dismissed his claims against Dr. Davalos and Chesapeake

Urology. Hence, at trial, the sole defendants were Dr. Bracey, Dr. Sung Kee Ahn, and

American Radiology. We shall refer to those parties, collectively, as “the radiologists.”

       The radiologists argued that their interpretations of Mr. Reiss’s non-contrast CT

scans were reasonable, appropriate, and within the standard of care. They contended that

the CT scans did not show lymphadenopathy, because the lymph node was less than one

centimeter in size when they viewed it; that they accurately reported that the lymph node

was not abnormally enlarged; and that they warned Dr. DeLuca that the non-contrast CT

scan was suboptimal and therefore more difficult for them to review.

       At trial, Mr. Reiss called Paul Collier, M.D., an expert vascular surgeon, to

establish that Mr. Reiss’s lymph node could have been safely removed or resected at any

time before 2015. Similarly, the radiologists’ expert vascular surgeon, Dr. James Black,

testified that the lymph node “could have been” removed in 2011. In fact, Dr. Black

testified that, even as of the date of trial in the summer of 2017, he could safely remove


                                             4
the lymph node.

       Mr. Reiss also called Barry Singer, M.D., an expert oncologist, to establish that

Mr. Reiss’s probability of survival would have been significantly enhanced had the

lymph node been removed between 2011 and 2014, before it became (in his words)

“presumably unresectable.” In Dr. Singer’s opinion, the “available treatment realities”

for Mr. Reiss’s cancerous lymph node would have been to remove the node between

2011 and 2014, because, he said, “you always want to remove cancer from the body.”

Had a biopsy shown that the cancer had returned between 2011 and 2014, the “preferred

treatment course,” according to Dr. Singer, would have been to “remove the lymph

node.” Dr. Singer testified, to a reasonable degree of medical probability, that, had a

biopsy been performed on the lymph node before 2015, it would have shown renal cell

cancer. Dr. Singer also testified, to a reasonable degree of probability, that, had the

lymph node been removed between 2011 and 2014, it is more likely than not that Mr.

Reiss would have been cured. On cross-examination, Dr. Singer testified that, at the time

of the original diagnosis in 2011, all of Mr. Reiss’s doctors knew that the lymph node

was probably cancerous and that a reasonable oncologist would have known that the node

probably contained cancer.

       Mr. Reiss also called Dr. DeLuca, one of his treating oncologists, as a fact witness,

to establish that the reports from Dr. Bracey and Dr. Sung Kee Ahn had led him to

believe that the cancer in Mr. Reiss’s lymph node was in remission. Dr. DeLuca testified

that he discontinued chemotherapy and simply monitored Mr. Reiss’s condition because

he believed that the cancer was in remission. When asked why he did not order a biopsy


                                              5
of the lymph node after being told that it had shrunken in size, Dr. DeLuca responded

with a question: “What was I going to biopsy?” Had he been informed that the lymph

node was allegedly increasing in size, Dr. DeLuca said that he would have offered some

“alternative treatment,” such as another chemotherapy drug, and would have consulted

with a surgeon.

       On cross-examination, Dr. DeLuca testified that, after Mr. Reiss’s surgery in 2011,

he initially assumed that because the lymph node was enlarged, it contained cancer.

When the lymph node shrunk in response to the chemotherapy drug, Sutent, Dr. DeLuca

was “confident” that the node contained cancer, but he admitted that Sutent does not cure

cancer. Dr. DeLuca also admitted that he did not refer Mr. Reiss’s case to the tumor

board of medical professionals to discuss whether surgery was an option. On both direct

and cross-examination, Dr. DeLuca said that he had operated under the assumption that

the lymph node was not resectable, because the surgeon, Dr. Davalos, had told him so.

       On cross-examination, Dr. DeLuca also testified about his decision to order scans

without IV contrast. The doctor explained that he ordered scans without contrast in order

to avoid potential long-term toxicities to Mr. Reiss’s one remaining kidney. He

acknowledged that it is more difficult to see a patient’s vasculature in a CT scan without

IV contrast than in a scan with IV contrast.

       The jury heard the testimony of a number of other physicians, including the

deposition testimony of Dr. Eugene Ahn, Mr. Reiss’s current treating oncologist. In

response to questioning by counsel for the radiologists, Dr. Eugene Ahn testified that,

when he began treating Mr. Reiss in October 2015, he prescribed Opdivo, a


                                               6
chemotherapy drug, to treat his renal cell carcinoma, but did not refer him for surgery to

resect the lymph node. Dr. Eugene Ahn explained that his colleague, a general surgeon,

had informed him that surgery would not be in Mr. Reiss’s best interest, because there

was no discernible plane of denotation between the lymph node and the inferior vena

cava. The doctor explained that, in his judgment, the risk of surgery was too high in

relation to any expected improvement in Mr. Reiss’s overall likelihood of survival.

       In the course of the trial, no expert witness testified, to a reasonable degree of

medical probability, that the standard of care required the urological surgeon, Dr.

Davalos, to remove the enlarged lymph node when he removed Mr. Reiss’s cancerous

kidney in 2011. Nor did any expert witness testify, to a reasonable degree of medical

probability, that the standard of care required the oncologists, Dr. DeLuca and Dr.

Eugene Ahn, to refer Mr. Reiss to a surgeon to remove the potentially cancerous lymph

node or to order a biopsy of the lymph node.1

       During closing argument, the radiologists argued, among other things, that Mr.

Reiss’s injuries resulted from the conduct of the non-party physicians (Dr. Davalos, Dr.

DeLuca, and Dr. Eugene Ahn), and not from any acts or omissions by the radiologists

themselves. They pointed out that Dr. Davalos had decided not to remove the lymph

node when he removed Mr. Reiss’s kidney in 2011. They also pointed out that, although

Dr. DeLuca had assumed that the lymph node was cancerous, he failed to consult a



       1
         The radiologists may have intended to elicit at least some testimony from Dr.
Collier, Mr. Reiss’s expert vascular surgeon, about a non-party’s breach of the standard
of care, but the court sustained an objection to that line of questioning.

                                              7
vascular surgeon about whether it could be removed and failed to order a biopsy. The

radiologists observed that when Mr. Reiss came under the care of Dr. Eugene Ahn, his

second oncologist, the doctor did not refer Mr. Reiss to a vascular surgeon even though

the lymph node had increased in size since 2011. Finally, the radiologists pointed to Mr.

Reiss’s expert oncologist, Dr. Singer, who opined that had a biopsy done at any time

between 2011 and 2014, it would have shown cancer in the lymph node.2

       At the end of trial, the court and the parties discussed a verdict sheet. One issue in

the discussions was whether the verdict sheet should ask whether the non-party

physicians (Drs. Davalos, DeLuca, or Eugene Ahn) had breached the standard of care and

whether any such breach was a substantial factor in causing Mr. Reiss’s injury. Over Mr.

Reiss’s objection, the court included such a question.

       In total, the verdict sheet contained seven questions. Questions 1 through 4 asked

whether the radiologists, Dr. Bracey and Dr. Sung Kee Ahn, had breached the standard of

care and whether their breach, if any, was a cause of Mr. Reiss’s injury. The verdict

sheet instructed the jurors to stop and summon the clerk if they found that neither of the

radiologists had breached the standard of care or if they found that the breach, if any, was



       2
          In closing, the radiologists also argued that Dr. DeLuca did not order CT scans
with IV contrast, despite a defense expert’s testimony that a CT scan with contrast is the
“gold standard.” On appeal, however, the radiologists do not argue that Dr. DeLuca
breached the standard of care by not ordering CT scans with IV contrast. Nor could they.
See, e.g., Johns Hopkins Hosp. v. Genda, 255 Md. 616, 622 (1969) (stating that the
standard of care “‘is not the highest degree of care and skill known to the profession, but
that reasonable degree of care and skill which physicians and surgeons ordinarily exercise
in the treatment of their patients’”) (quoting State ex rel. Janney v. Housekeeper, 70 Md.
162, 166 (1889)).

                                              8
not a cause of Mr. Reiss’s injury.

       Question 5, which the jurors were instructed to answer only if they found that one

or both of the radiologists were otherwise liable, asked whether Mr. Reiss was

contributorily negligent. If the jurors found that Mr. Reiss was contributorily negligent,

the verdict sheet instructed them to stop and summon the clerk. If they found that he was

not contributorily negligent, the verdict sheet instructed them to proceed to Question 6.

       The focus of this appeal is Question 6, which the jurors were instructed to answer

only if they had found that one or both of the radiologists breached the standard of care,

that the breach (or breaches) was (or were) a cause of Mr. Reiss’s injury, and that Mr.

Reiss was not contributorily negligent. Question 6 asked whether “a negligent act or

acts” by the non-party physicians, Dr. Davalos, Dr. DeLuca, or Dr. Eugene Ahn, had

been “a substantial factor” in causing Mr. Reiss’s injuries.

       Regardless of their answer to Question 6, the jurors were instructed to proceed to

Question 7, which asked them to compute Mr. Reiss’s economic and noneconomic

damages.3

       The jurors did not follow the instructions on the verdict sheet. Although they

found that neither Dr. Bracey nor Dr. Sung Kee Ahn had breached the standard of care,

they nonetheless proceeded to determine that Mr. Reiss was not contributorily negligent.


       3
         The verdict sheet is replicated in Appendix A to this opinion. The verdict sheet
did not tell the jurors what they were supposed to do if they found that Dr. Bracey or Dr.
Sung Kee Ahn had breached the standard of care and that the breach was a cause of Mr.
Reiss’s injuries, but also found that “a negligent act or acts” by Dr. Davalos, Dr. DeLuca,
or Dr. Eugene Ahn had been “a substantial factor” in causing Mr. Reiss’s injuries.


                                             9
Then they proceeded to decide that “a negligent act or acts” by Dr. Davalos, Dr. DeLuca,

or Dr. Eugene Ahn had been “a substantial factor” in causing Mr. Reiss’s injuries. They

ended by awarding Mr. Reiss over $4.8 million in noneconomic damages even though the

actual defendants in the case had been found liable for nothing.4

       After the jurors returned this aberrant decision, the court instructed them that they

had reached an inconsistent verdict. The court explained that because the jurors had

found that neither Dr. Bracey nor Dr. Sung Kee Ahn had breached the standard of care, it

was unnecessary for them to consider the remaining questions. Over Mr. Reiss’s

objection, the court sent the jurors back to deliberate, with another copy of the same

verdict sheet. At that time, Mr. Reiss’s counsel commented that the court had submitted

Question 6 over his objection and that the jurors had answered it in the affirmative,

which, he said, “is probably why” they answered the questions about the defendants’

breach in the negative.

       The jury deliberated further and eventually returned a second verdict in which it

found (again) that neither Dr. Bracey nor Dr. Sung Kee Ahn breached the standard of

care. This time, however, the jury followed the instructions and answered no additional

questions, including the question about the “negligent act or acts” by Mr. Reiss’s other

physicians and the amount of damages.5



       4
         The verdict sheet, as initially completed by the jury, appears in Appendix B to
this opinion.
       5
       The second and final verdict sheet, as completed by the jury, appears in
Appendix C to this opinion.

                                             10
       Mr. Reiss moved for a new trial, complaining principally about the verdict sheet.

The court denied his motion, and he took this timely appeal.

                                  QUESTION PRESENTED

       Mr. Reiss presents one question for review: “Did the trial judge err in including in

the verdict form a question asking whether the negligent acts of non-party physicians

harmed the Plaintiff where there had been no expert testimony that those non-party

physicians deviated from any standard of care or that any such deviations caused harm?”

       For the reasons explained below, we conclude that the trial court committed

reversible error.

                                         ANALYSIS

A.     The Defense of Non-Party Medical Negligence

       In two recent cases, Maryland courts have recognized the defense of a non-party’s

medical negligence in a medical malpractice case. See Copsey v. Park, 453 Md. 141

(2017); Martinez ex rel. Fielding v. Johns Hopkins Hosp., 212 Md. App. 634 (2013).

Because this case involves the method by which a defendant may prove a non-party’s

medical negligence, we begin with a discussion of those cases.

       In Martinez ex rel. Fielding v. Johns Hopkins Hosp., 212 Md. App. at 639, a

child’s parents filed suit, alleging that by negligently failing to perform a timely

Caesarean section, the hospital had caused the child to suffer birth injuries, including

cerebral palsy. In its defense, the hospital argued that the child’s injuries had occurred

before the mother ever entered the hospital, when she was under the care of a negligent




                                             11
midwife. According to the hospital, the midwife was “solely responsible” for the

injuries. Id. at 644.

       Before trial, the circuit court granted the parents’ motion in limine to exclude

evidence, including expert testimony, about the standard of care for midwives and the

midwife’s breach of the standard of care in treating the mother. Id. at 647-48. A jury

found in favor of the parents, and the hospital appealed. We reversed. Id. at 640.

       In reaching that decision, we reasoned that the evidence of the standard of care for

midwives and of the midwife’s breach of the standard of care in treating the mother was

relevant to the hospital’s defenses that it was not negligent and that it was not a cause of

the injury. Id. at 661-62; see also id. at 661 (stating that evidence of standard of care for

midwives and midwife’s breach was relevant to hospital’s defense that the midwife’s

negligence was sole cause of child’s injury and, therefore, that hospital did not cause

injury); id. at 664 (stating that “evidence of both negligence and causation attributable to

a non-party is relevant where a defendant asserts a complete denial of liability”); id. at

665 (citing Archambault v. Soneco/Northeastern, Inc., 287 Conn. 20, 32-33, 946 A.2d
839, 849 (2008), for the proposition that “evidence of negligence of a non-party is

relevant to a defendant’s complete denial of liability”). Accordingly, we held that the

circuit court erred in excluding evidence of the standard of care applicable to midwives

and of the midwife’s breach of the standard of care in treating the mother. Id. at 658.

       In excluding the evidence of the standard of care for midwives and of the

midwife’s breach, the circuit court had reasoned that the midwife’s breach would not

excuse the hospital’s negligence. We rejected the court’s reasoning, because it presumed


                                             12
that the hospital was negligent. Id. at 662. The hospital’s defense, however, was that it

was not negligent at all, and that it did not cause the injury. Id. Because the hospital

sought to prove that the midwife’s negligence was the sole cause of the child’s injuries, it

was entitled to introduce evidence of the standard of care that applied to the midwife and

of the midwife’s breach in treating the mother. Id. Because the trial court prevented the

hospital from introducing that evidence, the jury “was given a materially incomplete

picture of the facts, which denied the Hospital a fair trial.” Id. at 666.

       A few years later, in Copsey v. Park, 453 Md. 141 (2017), the Court of Appeals

considered a slightly different aspect of the defense of non-party medical negligence. In

that case, a decedent’s widow brought suit against a radiologist and an array of

subsequent treating physicians, alleging that they had negligently failed to diagnose the

medical conditions that led to her late husband’s fatal stroke. Id. at 152. The radiologist,

Dr. Park, defended on the ground that he had not been negligent. In addition, he argued

that the medical negligence of the subsequent treating physicians was a superseding cause

of the plaintiff’s injuries. Id. at 153.

       Before trial, the plaintiff dismissed her claims against all of the subsequent

treating physicians, leaving only her claim against Dr. Park and his employer. Id. at 152-

53. The circuit court denied the plaintiff’s motion in limine to prevent Dr. Park from

introducing evidence that the negligence of the subsequent treating physicians was a

superseding cause. Id. at 153.

       At trial, the evidence showed that, in the days after Dr. Park was alleged to have

negligently failed to diagnose occlusions (or blockages) in the decedent’s vertebral


                                              13
arteries (in the neck), the decedent’s condition worsened significantly. He exhibited

symptoms of a stroke, and an MRI suggested an acute infarction (an obstruction of the

blood supply) in the brain. Id. at 151. A number of experts, including one of the

plaintiff’s experts, testified that the subsequent treating physicians had breached the

standard of care by failing to communicate with one another and with the patient himself

about the disturbing results of the new MRI scan. Id. at 154-55. As a consequence of the

negligence of the subsequent treating physicians, the decedent did not receive the

emergency treatment that, one expert said, would have saved his life. Id. Instead, he was

allowed to return home, where, unaware of his condition, he suffered a stroke. Id. The

jury found that Dr. Park did not breach the standard of care. Id. at 156.

       On certiorari from an opinion in which this Court had affirmed the judgment

(Copsey v. Park, 228 Md. App. 107 (2016)), the Court of Appeals held that a physician

could introduce evidence of a non-party’s medical negligence to prove “that he was not

negligent and that if he were negligent, the negligent omissions of the other three

subsequent treating physicians were intervening and superseding causes of the harm to

the patient.” Copsey v. Park, 453 Md. at 157; see also id. at 148 (holding that “evidence

of non-party negligence was relevant and necessary in providing Dr. Park a fair trial as it

tended to show he was not negligent”); id. at 156 (holding that “a defendant generally

denying liability may present evidence of a non-party’s negligence and causation as an

affirmative defense”); id. at 173 (stating that “Dr. Park was entitled to present evidence of

the subsequent negligence of other individuals in his own defense”). Accordingly, the

Court affirmed the judgment in Dr. Park’s favor.


                                             14
        In reaching its decision, the Copsey Court rejected the plaintiff’s contention that it

should distinguish Martinez on the ground that the non-party negligence in Martinez

preceded the hospital’s alleged negligence, while the non-party negligence in Copsey

came after Dr. Park’s alleged negligence. Id. at 161. The Court reasoned that, “in

addition to claiming that the other treating physicians were superseding causes, Dr. Park

also completely denied any liability.” Id. As in Martinez, therefore, evidence of a non-

party’s negligence was admissible, “‘because without the evidence ‘the jury [would have

been] given a materially incomplete picture of the facts, which [would have] denied [Dr.

Park] a fair trial.’” Id. at 161-62 (quoting Martinez ex rel. Fielding, 212 Md. App. at

666).

        In summary, under both Martinez and Copsey, defendants generally may introduce

evidence of a non-party’s medical negligence to prove that they were not negligent or that

their negligence did not cause the plaintiff’s injuries. In addition, under Copsey,

defendants generally may introduce evidence of a non-party’s medical negligence to

prove that the non-party’s acts or omissions were a superseding cause that cut off the

chain of causation running from the defendants’ negligence, if any.

B.      The Appeal is Not Moot

        As an initial matter, the radiologists argue that the jury did not have to reach the

issue of non-party negligence in this case, because it found that they did not breach the

standard of care. Therefore, the radiologists conclude that it is unnecessary for us to

decide whether the trial court erred in including the question regarding non-party

negligence on the verdict sheet. In the radiologists’ view, that question is moot.


                                              15
       Although the radiologists’ argument is superficially appealing, a variant of it has

been rejected both by this Court and the Court of Appeals in Copsey v. Park:

       While the respondents [Dr. Park and his practice] argue that the issue of
       superseding cause is moot because the jury decided Dr. Park was not
       negligent as he did not breach the standard of care (never deciding whether
       the other doctors’ negligence constituted a superseding cause), we agree
       with the intermediate appellate court that this was not a moot issue. The
       petitioners argue the alleged negligence of subsequent treating doctors’
       omissions could have contaminated and prejudiced the jury’s view of
       whether Dr. Park breached the standard of care, which was an issue the jury
       actually decided.

Copsey v. Park, 453 Md. at 167 n.7 (citation omitted).

       Similarly, in this case, the alleged negligence of the other physicians could have

affected the jurors’ view of whether the radiologists breached the standard of care.

Indeed, we know that the jurors considered the alleged negligence of the other physicians

because of how they initially completed the verdict sheet. Consequently, we reject the

contention that we need not decide whether the trial court erred in including a question

regarding non-party negligence on the verdict sheet.

C.     Proof of Non-Party Medical Negligence

       In this appeal, we are called upon to review the contents of a verdict sheet. In

general, “the decision to use a particular verdict sheet ‘will not be reversed absent abuse

of discretion.’” Consol. Waste Indus., Inc. v. Standard Equip. Co., 421 Md. 210, 220

(2011) (quoting Applied Indus. Techs. v. Ludemann, 148 Md. App. 272, 287 (2002));

accord S & S Oil, Inc. v. Jackson, 428 Md. 621, 629 (2012). “Under the abuse of

discretion standard,” however, “this Court will overturn a trial judge’s decision to use a

particular verdict sheet if we find both that the trial judge committed an error and that the


                                             16
error prejudiced [the appellant’s] case.” S & S Oil, Inc. v. Jackson, 428 Md. at 629.

Furthermore, “a ‘court’s discretion is always tempered by the requirement that the court

correctly apply the law applicable to the case.’” Schlotzhauer v. Morton, 224 Md. App.
72, 84 (2015) (quoting Arrington v. State, 411 Md. 524, 552 (2009)), aff’d, 449 Md. 217

(2016).

       The specific issue in this case is whether the court erred or abused its discretion in

submitting a verdict sheet that asked the jury to decide a question concerning non-party

medical negligence. A court cannot submit an issue to a jury unless there is some

admissible evidence to support it. See, e.g., Barbosa v. Osbourne, 237 Md. App. 1, 10,

cert. denied, 460 Md. 20 (2018). Therefore, the central issue in this case is whether there

was any admissible evidence of non-party medical negligence in the record.

       In general, to prove medical negligence, a party must establish (1) the applicable

standard of care, (2) a breach of the standard of care, and (3) harm resulting from the

breach. See, e.g., Armacost v. Davis, 462 Md. 504, 526 (2019); Karl v. Davis, 100 Md.

App. 42, 51 (1994).

       When a person alleges negligence by a professional, such as a physician, “expert

testimony is generally necessary to establish the requisite standard of care owed[.]”

Schultz v. Bank of Am., N.A., 413 Md. 15, 28 (2010) (citing Rodriguez v. Clarke, 400 Md.
39, 71 (2007)); accord Karl v. Davis, 100 Md. App. 42, 51 (1994). “This is because

professional standards are often ‘beyond the ken of the average lay[person],’ such that the

expert’s testimony is necessary to elucidate the relevant standard for the trier of fact.” Id.

(quoting Bean v. Dep’t of Health, 406 Md. 419, 432 (2008)); accord Armacost v. Davis,


                                             17
462 Md. at 527 (stating that “[b]ecause the duty of care owed by a professional is based

on the special expertise of the professional, its contours may not be a matter of common

knowledge”); Jacobs v. Flynn, 131 Md. App. 342, 354 (2000) (stating that “[b]ecause of

the complex nature of medical malpractice cases, expert testimony is normally required

to establish breach of the standard of care”); Brown v. Meda, 74 Md. App. 331, 343

(1988) (stating that, “in a case involving complex medical procedures or the exercise of

professional skill and judgment, a jury is not qualified to determine whether there was

unskilled or negligent treatment without the aid of expert testimony”), aff’d, 318 Md. 418

(1990). “The only exceptions are those extraordinarily rare medical malpractice cases in

which the defendant’s act or omission is such that ordinary lay people would be able to

determine that the act or omission was a breach of the standard of care, such as

amputating the wrong leg.” DeMuth v. Strong, 205 Md. App. 521, 539 (2012).

       An “expert opinion need not be expressed with absolute certainty[,]” but “[w]e

have required expert opinions to be established within a reasonable degree of

probability.” Karl v. Davis, 100 Md. App. at 51-52 (collecting authorities); accord

Retina Group of Washington, P.C. v. Crosetto, 237 Md. App. 150, 175, cert. denied, 460
Md. 11 (2018); Jacobs v. Flynn, 131 Md. App. at 354. “‘[T]hese wooden phrases are

required to make sure that the expert’s opinion is more than speculation or conjecture.’”

Karl v. Davis, 100 Md. App. at 52 (quoting Joseph F. Murphy, Jr., Maryland Evidence

Handbook § 1404 (2d ed. 1993)); accord Retina Group of Washington, P.C. v. Crosetto,
237 Md. App. at 175-76. For that reason, “expert testimony based upon anything less

than a reasonable degree of probability may be properly excluded.” Karl v. Davis, 100
18
Md. App. at 52-53; accord Hines v. State, 58 Md. App. 637, 670 (1984) (stating that “[i]f

an expert witness cannot, will not or does not render his [or her] opinion to a reasonable

degree of probability within the field of his [or her] expertise, the opinion may be

excluded from evidence”); see also Ramsey v. Physicians Mem’l Hosp., 36 Md. App. 42,

49 (1977) (holding that plaintiffs did not generate triable issue of medical negligence

because expert would not express a “definite opinion” about whether defendant had

breached the standard of care).

       In Karl v. Davis, 100 Md. App. at 53, the plaintiffs attempted to establish a prima

facie case of a physician’s breach of the standard of care by relying solely on a discovery

deposition, in which their expert failed to state that he was expressing his opinions to a

reasonable degree of medical probability and in most instances said nothing about what

standard he was employing. Under the health claims arbitration procedures that applied

at the time, an arbitration panel entered judgment in the defendant’s favor, because of the

defects in the expert’s testimony. Id. at 47. On appeal, this Court held that the panel

properly disregarded the expert’s opinions because of his failure to articulate that he was

employing the correct standard. Id. at 53; see also id. at 48 n.3. Because the expert’s

deposition was the only expert testimony offered by the plaintiff, this Court upheld the

panel’s conclusion that the plaintiff had failed to establish a breach of the standard of

care. Id. at 53.6


       6
         Under the procedures that applied at the time, the plaintiffs filed a notice of
rejection of the arbitration decision and moved to nullify it. Id. at 47. The circuit court
dismissed the plaintiffs’ action on the ground that they had failed to arbitrate in good


                                             19
       More recently, in Retina Group of Washington, P.C. v. Crosetto, 237 Md. App. at

160, the plaintiffs’ sole liability expert had criticized one of the physicians who was

employed by the defendant medical practice, stating that the lead plaintiff’s intraocular

pressure “was definitely something that should have been treated by . . . 98 percent of

specialists” before eye surgery. Id. Nonetheless, the expert did not offer an opinion to a

reasonable degree of medical probability that the physician breached the standard of care

by failing to prescribe medication to lower the patient’s intraocular pressure before

surgery. Id. We held that the expert’s testimony was insufficient to permit a finding by

reasonable jurors that the physician had breached the standard of care. Id. at 176.

Without testimony to a reasonable degree of medical probability that the physician had

breached the standard of care, the expert’s critical comments alone were not enough to

generate a triable issue of fact as to the physician’s medical negligence. See id.

       In light of Karl v. Davis and Retina Group of Washington, P.C. v. Crosetto, we

hold that the radiologists did not generate a triable issue of fact as to the negligence of Dr.

Davalos, Dr. DeLuca, or Dr. Eugene Ahn. Although the radiologists can point to a

number of arguably critical comments about the care that those physicians rendered, no

expert witness testified, to a reasonable degree of medical probability, that Dr. Davalos

breached the standard of care by opting not to remove Mr. Reiss’s lymph node in 2011;

no expert witness testified, to a reasonable degree of medical probability, that Dr. DeLuca




faith. Id. Although this Court agreed that the plaintiffs had failed to generate a triable
issue of fact because of their failure to adduce expert testimony to a reasonable degree of
probability, it disagreed that they had failed to arbitrate in good faith. Id. at 59.

                                              20
breached the standard of care between 2011 and 2014 by not referring Mr. Reiss to

surgery and not ordering a biopsy on the lymph node; and no expert witness testified, to a

reasonable degree of medical probability, that Dr. Eugene Ahn breached the standard of

care in 2015 by not referring Mr. Reiss to surgery. In these circumstances, the jury had

no basis to conclude that Dr. Davalos, Dr. DeLuca, or Dr. Eugene Ahn committed a

negligent act or acts. The circuit court, therefore, erred in including a question about

their alleged negligence on the verdict sheet.7

       In arguing that they established a sufficient factual predicate for the jury to

conclude that Dr. Davalos breached the standard of care in not removing the lymph node

in 2011, the radiologists rely on the testimony of Mr. Reiss’s expert vascular surgeon, Dr.

Collier, who testified that the lymph node could have been safely removed or resected at

any time before 2015. This is not testimony, to a reasonable degree of medical

probability, that the standard of care required Dr. Davalos to remove the node. It is

certainly not testimony that Dr. Davalos performed below the level of a reasonably

competent practitioner when he apparently decided that the benefits of removing the

lymph node were offset by the risk that the patient might die on the operating table if the

surgeon inadvertently damaged the inferior vena cava. At most, Dr. Collier’s testimony


       7
        Mr. Reiss’s expert oncologist, Dr. Singer, did testify, to a reasonable degree of
medical probability, that, had a biopsy been performed on the lymph node before 2015, it
would have shown renal cell cancer. In addition, Dr. Singer testified, to a reasonable
degree of probability, that, had the lymph node been removed between 2011 and 2014, it
is more likely than not that Mr. Reiss would have been cured. But those opinions, though
expressed to the requisite degree of medical probability, are not opinions that anyone
breached the standard of care by treating Mr. Reiss; they are opinions about what
probably would have happened had Mr. Reiss received a different course of treatment.

                                             21
evidenced a disagreement on a matter of professional judgment – not unlike the apparent

disagreement between Dr. Collier, who thought that the lymph node was no longer

resectable, and the radiologists’ expert, Dr. Black, who thought that it was still resectable

even as of the date of trial.

       In arguing that they established a sufficient factual predicate for the jury to

conclude that Mr. Reiss’s oncologists (Dr. DeLuca and Dr. Eugene Ahn) breached the

standard of care in not referring Mr. Reiss for surgery to remove the lymph node, the

radiologists rely on two aspects of the expert testimony of Mr. Reiss’s expert oncologist,

Dr. Singer. First, they cite Dr. Singer’s testimony that all of Mr. Reiss’s doctors knew

that the lymph node was probably cancerous and that a reasonable oncologist would have

known that the node probably contained cancer. Second, they cite Dr. Singer’s testimony

that the “preferred treatment” for Mr. Reiss’s cancerous lymph node would have been to

remove the node between 2011 and 2014, because, in his words, “you always want to

remove cancer from the body.”

       Dr. Singer’s broad, general pronouncements, including his statements about the

“preferred treatment,” do not equal expert testimony, to a reasonable degree of medical

probability, that the standard of care required Dr. DeLuca and Dr. Eugene Ahn to refer

Mr. Reiss for surgery. See Lane v. Calvert, 215 Md. 457, 464 (1958) (holding that

question about what expert himself would have done “did not go to the standard of the

profession”); Ramsey v. Physicians Mem’l Hosp., 36 Md. App. at 49 (holding that

expert’s statement about what he or she personally would have done in treating patient is

not evidence of applicable standard of care). Furthermore, Dr. Singer’s statements did


                                             22
not address the specific circumstances that the oncologists confronted in their treatment

of Mr. Reiss. For example, Dr. Singer did not address why Dr. DeLuca had a

professional obligation to refer Mr. Reiss for surgery even though a surgeon (Dr.

Davalos) had told him that the lymph node could not be safely removed, even though the

lymph node shrunk in response to chemotherapy, and even though the CT scans led him

believe that the cancer was in remission. Similarly, Dr. Singer did not address why Dr.

Eugene Ahn had a professional obligation to refer Mr. Reiss for surgery even though his

surgical colleague had informed him that surgery would not be in Mr. Reiss’s best

interest.8

       Perhaps recognizing that they did not come forward with the type of expert

testimony necessary to establish the breach of a professional standard of care, the

radiologists argue that under Copsey and Martinez they do not need expert testimony at

all. In their view, “Copsey and Martinez merely addressed the question of whether a

malpractice defendant who denies liability may in the event that the trier of fact finds



       8
         At various points, the radiologists suggest that Drs. Davalos, DeLuca, and
Eugene Ahn should have referred Mr. Reiss to a vascular surgeon, who, presumably,
would have been more skilled than a urological surgeon (like Dr. Davalos) or a general
surgeon (like Dr. Eugene Ahn’s colleague) to remove an enlarged lymph node that was in
extremely close proximity to a major vein. Suffice it to say that the radiologists
introduced no testimony establishing that the standard of care required Drs. Davalos,
DeLuca, or Eugene Ahn to refer Mr. Reiss to a vascular surgeon; no testimony
establishing that a urological surgeon like Dr. Davalos lacked the skill, experience, or
training to competently assess the risks of removing Mr. Reiss’s lymph node without
consulting with a surgeon from another specialty; and no testimony establishing that
oncologists like Drs. DeLuca and Eugene Ahn were prohibited from relying on the advice
of a urological surgeon or a general surgeon who said that the lymph node could not be
removed safely.

                                            23
that the defendant committed malpractice, prove the affirmative defense that

negligence of a non-party physician or medical provider was an intervening and

superseding cause of the plaintiff’s injury[,] absolving the defendant of liability.” Brief

at 16 (emphasis in original). The radiologists argue that they did not assert an affirmative

defense that the negligence of the other physicians was a superseding cause, which cut

off the chain of causation running from their own negligence; instead, they argue that

they denied Mr. Reiss’s allegations of negligence and set out to refute them. Because

they would have the burden of persuasion on the issue of non-party negligence only if

they were asserting an affirmative defense, the radiologists appear to argue that they are

not bound by cases that discuss what a plaintiff must prove to establish a prima facie case

of medical malpractice. The radiologists have misread Copsey and Martinez.

       In Copsey, 453 Md. at 156-57, the Court of Appeals held that a physician could

introduce evidence of a non-party’s medical negligence to prove “that he was not

negligent and that if he were negligent, the negligent omissions of the other three

subsequent treating physicians were intervening and superseding causes of the harm to

the patient.” In discussing the question of superseding causation, the Court, on one

occasion, referred briefly to the concept of an affirmative defense of non-party

negligence. See id. at 156. On other occasions, however, the Court recognized that a

defendant may defend against a claim of medical malpractice by using evidence of non-

party negligence to dispute the plaintiff’s evidence of negligence. See, e.g., id. at 148

(holding “that evidence of non-party negligence was relevant and necessary in providing

Dr. Park a fair trial as it tended to show he was not negligent”); see also id. at 174


                                             24
(stating that “Dr. Park was entitled to show both that he was not negligent and that he did

not cause Mr. Copsey’s injury”) (emphasis added); id. (concluding that “Dr. Park, who

generally denied liability, was entitled to present evidence of the non-parties’ negligence

as it was relevant and necessary in providing him a fair trial”). In short, Copsey

recognizes that, in the appropriate case, defendants may have the right to introduce

evidence of non-party medical negligence both to defend against a claim of malpractice

and to establish what the Court described as an affirmative defense of superseding

causation. Id. at 174.

       Martinez is even clearer in establishing that a defendant may use evidence of non-

party medical negligence not in connection with an affirmative defense of superseding

causation, but as a means of disputing the plaintiff’s proof of negligence and causation.

In Martinez the hospital did not argue that the midwife’s negligence was a superseding

cause that cut off the chain of causation running from its own negligence. Rather, the

hospital categorically denied any liability, and argued that it was not negligent and that

the midwife’s antecedent negligence was the sole cause of the injuries suffered by the

child and his parents. Martinez ex rel. Fielding v. Johns Hopkins Hosp., 212 Md. App. at

661-62; id. at 644; id. at 664; id. at 665. In fact, the midwife’s negligence in Martinez

could not have been a superseding cause of the injuries, because an intervening and

superseding cause (by definition) occurs after the defendant’s acts or omissions,9 but the



       9
        See, e.g., Pittway Corp. v. Collins, 409 Md. 218, 248 (2009) (“‘[t]he defendant is
liable where the intervening causes, acts, or conditions were set in motion by his earlier


                                             25
midwife’s negligence occurred before the hospital’s acts or omissions. The radiologists,

therefore, are simply wrong in arguing that Martinez and Copsey apply only to an

affirmative defense of superseding causation, on which the defendant has the burden of

persuasion.

       Still, although the defendants in Copsey and Martinez offered expert testimony to

prove non-party medical negligence,10 neither case expressly addresses whether expert

testimony is required when the defendant is not attempting to establish an affirmative

defense, but is attempting only to refute the plaintiff’s allegations of negligence and

causation by showing that a non-party bears the sole responsibility for causing the

plaintiff’s injuries. Does it make a difference that defendants have no burden of

persuasion when they are attempting to use a non-party’s medical negligence to dispute a

plaintiff’s allegations of negligence and causation?

       In our judgment, it does not. We generally require expert testimony about a

breach of a professional standard of care because the subject matter is beyond the

understanding of ordinary lay jurors. That subject matter does not become any more

comprehensible to lay jurors merely because it is presented as a defense to a claim of

malpractice, and not as the basis for a claim of malpractice. Indeed, if defendants want to

contest a plaintiff’s allegations of medical negligence by showing that they themselves




negligence’”) (quoting Pennsylvania Steel Co. v. Wilkinson, 107 Md. 574, 581 (1908))
(emphasis added).
       10
         Copsey v. Park, 453 Md. at 154-55; Martinez ex rel. Fielding v. Johns Hopkins,
Hosp., 212 Md. App. at 646-47; id. at 649-52.

                                             26
adhered to the standard of care, they would typically need to call an expert, who would

have to express his or her opinions to a reasonable degree of probability. It follows that if

defendants want to contest a plaintiff’s allegations of medical negligence with evidence

of a non-party’s medical negligence, they must call an expert, who must express his or

her opinions to a reasonable degree of probability, unless the non-party’s negligence is so

obvious that ordinary lay people can determine that it was a breach of the standard of

care.

        In summary, in this case, the radiologists could not generate a defense of non-

party medical negligence without suitable expert testimony, to a reasonable degree of

medical probability, that the non-party breached the standard of care. The radiologists

had no such testimony. Therefore, the circuit court erred in submitting the question of

non-party medical negligence to the jury.11

        We are convinced that the error was prejudicial. The jurors were obviously

confused by this verdict sheet. In the initial answer to the questions on the verdict sheet,

the jurors purported to award $4.8 million in damages even though they found that none

of the actual defendants were negligent. In fact, the initial verdict sheet can be read as a

finding that Dr. Davalos, Dr. DeLuca, or Dr. Eugene Ahn caused Mr. Reiss to suffer $4.8



        11
          The court erred in submitting this particular question for another reason: in
asking the jury whether “a negligent act or acts” by Dr. Davalos, Dr. DeLuca, or Dr.
Eugene Ahn had been “a substantial factor” in causing Mr. Reiss’s injuries, the court
effectively presumed that one or more of the non-party physicians had committed “a
negligent act or acts.” Even if the radiologists had generated a triable question of fact on
the issue of non-party negligence, it would have been for the jury to decide whether any
of the non-party physicians had actually committed “a negligent act or acts.”

                                              27
million in damages – even though there was no admissible evidence that any of those

doctors had breached the standard of care. The jurors could not have reasonably been

expected to put that conclusion out of their minds when the circuit court directed them to

return to their deliberations and complete a second verdict sheet. Hence, we cannot rule

out the strong possibility that, in finding that the defendants were not negligent, the jurors

were improperly influenced by the unfounded assertions that Dr. Davalos, Dr. DeLuca, or

Dr. Eugene Ahn were. See Copsey v. Park, 453 Md. at 167 n.7. Accordingly, we must

reverse and remand for a new trial.

                                           JUDGMENT OF THE CIRCUIT COURT
                                           FOR BALTIMORE CITY REVERSED;
                                           CASE REMANDED TO THAT COURT
                                           FOR FURTHER PROCEEDINGS
                                           CONSISTENT WITH THIS OPINION;
                                           COSTS TO BE PAID BY APPELLEES.




                                             28
                                     APPENDIX A

       The court drafted a verdict sheet that contained the following questions and
instructions:

             1. Do you find that, between December 2011 and August 2014,
      Defendant Victor Bracey, M.D., acting in his capacity as an employee of
      Defendant American Radiology Associates, P.A., breached the standard of
      care in treating Plaintiff Martin Reiss?

      _____________________ Yes          _____________________ No

             If your answer to Question 1 is “Yes,” please proceed to Question
      2.
             If your answer to Question 1 is “No,” please proceed to Question 3.

             2. Do you find that a breach of the standard of care by Defendant
      Dr. Bracey was a cause of injury to Plaintiff Martin Reiss?

      _____________________ Yes          _____________________ No

             Please proceed to Question 3.

             3. Do you find that, between December 2011 and August 2014,
      Defendant Sungkee Ahn, M.D., acting in his capacity as an employee of
      Defendant American Radiology Associates, P.A., breached the standard of
      care in treating Plaintiff Martin Reiss?

             _____________________ Yes          _____________________ No

             If your answer to Question 3 is “Yes,” please proceed to Question
      4.
             If your answer to Question 3 is “No,” and you answered “No” to
      either Questions 1 or 2, please Stop and summon the Clerk.
     4. Do you find that a breach of the standard of care by Defendant
Sungkee Ahn was a cause of injury to Plaintiff Martin Reiss?

_____________________ Yes          _____________________ No

       If your answer to Question 4 is “yes,” please proceed to Question
5.
       If your answer to Question 4 is “No,” and you answered “Yes” to
both Questions 1 and 2, please proceed to Question 5.
       If your answer to Question 4 is “No,” and you answered “No” to
either Questions 1 or 2, please Stop and summon the Clerk.

       5. Do you find that Plaintiff Martin Reiss was negligent and that his
negligence was a cause of his injury in or following September 2011?

_____________________ Yes          _____________________ No

       If your answer to Question 5 is “Yes,” please Stop and summon
the Clerk.
       If your answer to Question 5 is “No,” please proceed to Question
6.

       6. Do you find that a negligent act or acts of Dr. Russell DeLuca or
Dr. Julio G. Davalos or Dr. Eugene Ahn were [sic] a substantial factor in
causing injury to Plaintiff Martin Reiss?

_____________________ Yes          _____________________ No

       Please proceed to Question 7.

        7. What damages, if any, do you find for Plaintiff Martin Reiss for
his injuries from a Defendant’s medical negligence?

                     Economic Damages            _____________
                     Non-economic damages        _____________
                     TOTAL                       _____________

                                       2
APPENDIX B
2
APPENDIX C
2